         Case 1:17-cr-00548-PAC Document 492 Filed 08/05/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                       August 5, 2021

BY ECF

Honorable Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Joshua Adam Schulte,
               S3 17 Cr. 548 (PAC)

Dear Judge Crotty:

        The Government respectfully submits this letter to provide notice of an ex parte, classified
status letter submitted yesterday.


                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                United States Attorney


                                          by:           /s/
                                                David W. Denton, Jr./Michael D. Lockard
                                                Assistant United States Attorneys
                                                (212) 637-2744/-2193

cc:    Joshua Adam Schulte
       Reg. No. 79471-054
       New York Metropolitan Correctional Center
